NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BALFRE VICTORIANO-HUACHIN,                      No.    17-70498

                Petitioner,                     Agency No. A202-093-345

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 5, 2019**
                                 Seattle, Washington

Before: GOULD and PAEZ, Circuit Judges, and PREGERSON,*** District Judge.

      Petitioner-Appellant Balfre Victoriano Huachin (“Petitioner”), a native and

citizen of Mexico, appeals the Board of Immigration Appeals’ (“BIA”) decision

upholding the Immigration Judge’s (“IJ”) denial of his claims for asylum,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Dean D. Pregerson, United States District Judge for
the Central District of California, sitting by designation.
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We deny in part and grant in part

the petition.

      1. Petitioner claims that his due process rights were violated because the BIA

and the IJ failed to consider his fear of returning to Mexico based on his wife’s recent

assistance to law enforcement. Claims of due process violations in deportation

proceedings are reviewed de novo. Ibarra-Flores v. Gonzales, 439 F.3d 614, 620

(9th Cir. 2006) (citing Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000)). “Due

process and this court’s precedent require a minimum degree of clarity in dispositive

reasoning and in the treatment of a properly raised argument.” Su Hwa She v.

Holder, 629 F.3d 958, 963 (9th Cir. 2010), superseded by statute on other grounds

as stated in Ming Dai v. Sessions, 884 F.3d 858, 867 n.8 (9th Cir. 2018).

      Contrary to Petitioner’s assertions, the BIA considered his fear of returning to

Mexico based on his wife’s assistance to law enforcement and provided a statement

of its reason for denying Petitioner’s asylum claim on this basis. First, the BIA found

that the IJ had “considered and addressed the [Petitioner’s] claims for relief on the

basis of feared revenge or retaliation by individuals concerning whom his wife

provided information to immigration authorities.”         Second, the BIA reviewed

Petitioner’s testimony and concluded that Petitioner’s testimony “show[ed] at most

a speculative threat . . . and [was] insufficient to establish a cognizable ‘particular


                                           2                                    17-70498
group’ under the Act.” The BIA’s decision demonstrates that the agency “heard,

considered, and decided” the properly raised argument of his fear of returning based

on his wife’s assistance to law enforcement. Rodriguez-Matamoros v. I.N.S., 86
F.3d 158, 160 (9th Cir. 1996) (“Although we have required the Board to provide

more than mere conclusory statements, all that is necessary is a decision that sets out

terms sufficient to enable us as a reviewing court to see that the Board has heard,

considered, and decided.” (quoting Villanueva-Franco v. INS, 802 F.2d 327, 330

(9th Cir. 1986))).

      2. Petitioner next challenges the BIA’s finding that he had not established

eligibility for asylum.1 “An applicant is eligible for asylum if he is ‘unable or

unwilling to return to . . . [his] country because of persecution or a well-founded fear

of persecution on account of race, religion, nationality, membership in a particular

social group, or political opinion.’” Jie Shi Liu v. Sessions, 891 F.3d 834, 838 (9th

Cir. 2018) (quoting 8 U.S.C. § 1101(a)(42)(A)).

      We review de novo the legal question of whether a proposed group constitutes

a “particular social group.” Mendoza-Alvarez v. Holder, 714 F.3d 1161, 1163 (9th

Cir. 2013). We will uphold the BIA’s factual determinations “if supported by

reasonable, substantial and probative evidence on the record as a whole.” Id. Under


1
  We do not address whether the BIA properly denied Petitioner’s asylum claim as
untimely as we can affirm the BIA’s asylum decision on the merits. See Chavez v.
I.N.S., 723 F.2d 1431, 1434 (9th Cir. 1984).

                                           3                                    17-70498
the substantial evidence standard, “Petitioner must show that the evidence not only

supports, but compels the conclusion that these findings and decisions are

erroneous.” Cordon-Garcia v. I.N.S., 204 F.3d 985, 990 (9th Cir. 2000).

      Petitioner seeks asylum because he fears persecution on account of

membership in two particular social groups: 1) Persons “whose immediate family

members have served as informants of criminal activity in the United States,” and

2) “[L]ong-time residents in the United States who are returning to Mexico.”

      As to Petitioner’s first social group claim, the BIA affirmed the IJ’s

determination that Petitioner had not established a well-founded fear of persecution

based on his fear of returning as a family member of someone providing assistance

to law enforcement because his testimony showed “at most a speculative threat.” In

reaching this decision, the BIA reviewed Petitioner’s testimony regarding his wife’s

assistance to law enforcement. Petitioner testified that neither he nor his wife had

received any threats; that neither of them had been contacted by the individuals; that

Petitioner did not know the individuals; and that Petitioner did not know whether

these individuals had been deported or what happened to them generally. Moreover,

Petitioner did not know whether the individuals were from his hometown in

Acapulco or from a different location. Petitioner testified that he only knew “they[]

[were] Mexican.” The BIA’s determination that Petitioner had not established a




                                          4                                   17-70498
well-founded fear was based on reasonable, probative evidence contained in the

record.

      Turning to Petitioner’s second social group claim, we have held that the

proposed social group of “returning Mexicans from the United States” is “too broad

to qualify as a cognizable social group.” Delgado-Ortiz v. Holder, 600 F.3d 1148,

1151-52 (9th Cir. 2010)). Petitioner’s proposed social group “as one recently arrived

from the United States” is not distinguishable from the proposed group in Delgado-

Ortiz and is therefore equally broad. We therefore deny the petitione for review of

the asylum claim.

      3. Petitioner contests the BIA’s denial of his withholding claim, which is

premised on the same grounds as his asylum claim. As to Petitioner’s first social

group claim, because Petitioner does not meet the less stringent “well-founded fear”

standard under asylum, Petitioner also does not meet the “clear probability” of

persecution standard required for withholding of removal. See Canales-Vargas v.

Gonzales, 441 F.3d 739, 746 (9th Cir. 2006) (“This ‘clear probability’ standard,

interpreted as meaning ‘more likely than not,’ is more stringent than asylum’s ‘well-

founded fear’ standard because withholding of deportation is a mandatory form of

relief.” (citations omitted)). As discussed above, the BIA’s determination that

Petitioner did not demonstrate a well-founded fear is supported by substantial

evidence, therefore, the BIA’s finding that Petitioner did not qualify for withholding


                                          5                                   17-70498
of removal, was also based on substantial evidence. Regarding Petitioner’s second

social group claim, “[a]s we have already held that the BIA did not err in holding

that the particular social group identified by the Petitioner[] is insufficient to merit

asylum protection, we also hold that Petitioner[] fail[s] to present a prima facie case

for withholding of removal.” Delgado-Ortiz, 600 F.3d at 1152. We deny the petition

for review of the withholding of removal claim.

      4. Petitioner lastly challenges the BIA’s denial of his CAT claim. For

protection under CAT, the applicant must “establish that it is more likely than not

that he or she would be tortured if removed to the proposed country of removal.” 8

C.F.R. § 1208.16(c)(2). Further, the torture must be “inflicted by or at the instigation

of or with the consent or acquiescence of a public official or other person acting in

an official capacity.” 8 C.F.R. § 208.18(a)(1).

      The regulations require that the BIA consider conditions in the country of

removal, see 8 C.F.R. § 1208.16(c)(3), the “failure of the BIA to consider evidence

of country conditions constitutes reversable error where the Country Report has been

submitted as evidence, it addresses the risk of torture, and the BIA does not even

mention it.” Andrade v. Lynch, 798 F.3d 1242, 1244 (9th Cir. 2015) (citing Aguilar-

Ramos v. Holder, 594 F.3d 701, 705 (9th Cir. 2010)).

      The BIA and the IJ failed to consider evidence of country conditions

submitted by Petitioner. Therefore, we grant the petition for review of Petitioner’s


                                           6                                    17-70498
CAT claim and remand for the BIA to reconsider the claim in light of the record

evidence of country conditions.

      PETITION FOR REVIEW DENIED in part; GRANTED in part.

      Each party shall bear its own costs.




                                         7                              17-70498